Judgment of the County Court of Nassau county, convicting defendant of the crime of criminally withholding or concealing stolen property, reversed on the law and a new trial ordered. The evidence of the receipt by the defendant of stolen cars other than the one mentioned in the indictment, without its being proved that they were stolen by the same thief who stole the ear mentioned in the indictment, was prejudicial error. (People v. Doty, 175 N. Y. 164.) The second sentence in section 1308 of the Penal Law did not justify the receipt of such evidence. On the issue of whether or not the defendant was a dealer it would have been permissible to establish that he had bought or sold other cars, without establishing that these other cars were stolen, if there was no proof that they were stolen by the same thief who had to do with the ear mentioned in the indictment. Such proof would entitle the People to the benefit of the presumption contained in the cited sentence of section 1308. But this, of course, does not and would not affect the rule respecting proof of other stolen ears or property set out in People v. Doty (supra). Lazansky, P. J., Young, Hagarty, Carswell and Johnston, JJ., concur.